UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K/A Amendment #1 CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): May 12, 2014 JOEY NEW YORK, INC. (Exact Name of Registrant as Specified in its Charter) Nevada 333-180954 68-0682410 (State of Organization) (Commission File Number) (I.R.S. Employer Identification No.) Trump Tower I,16001 Collins Ave. #3202, Sunny Isles Beach, Fl 33160 (Address of Principal Executive Offices) (305) 948-9998 Registrants Telephone Number (Former Name or Address of Registrant) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) CAUTION REGARDING FORWARD LOOKING STATEMENTS Some of the statements contained or incorporated by reference in this Current Report on Form 8-K/A are “forward-looking statements.” These statements are based on the current expectations, forecasts, and assumptions of our management and are subject to various risks and uncertainties that could cause our actual results to differ materially from those expressed or implied by the forward-looking statements. Forward-looking statements are sometimes identified by language such as “believes,” “anticipates,” “estimates,” “expects,” “plans,” “intends,” “projects,” “future” and similar expressions and may also include references to plans, strategies, objectives, and anticipated future performance as well as other statements that are not strictly historical in nature. The risks, uncertainties, and other factors that could cause our actual results to differ materially from those expressed or implied in this Current Report on Form 8-K/A include, but are not limited to, those noted under the caption “Risk Factors” contained in our original Current Report on Form 8-K filed May 16, 2014. Readers should carefully review this information as well the risks and other uncertainties described in other filings we may make after the date of this Current Report on Form 8-K/A with the Securities and Exchange Commission. Readers are cautioned not to place undue reliance on forward-looking statements. They reflect opinions, assumptions, and estimates only as of the date they were made, and we undertake no obligation to publicly update or revise any forward-looking statements in this prospectus, whether as a result of new information, future events or circumstances, or otherwise. EXPLANATORY NOTE On May 7, 2014, the Company entered into an acquisition agreement which was completed on May 12, 2014. We filed a Current Report on Form 8-K on May 16, 2014 disclosing the completion of the transaction. This Amendment #1 is solely for the purpose of including additional financial statements for RAR Beauty, LLC. We are including unaudited financial statements for the three month period ended March 31, 2014 and the related management discussion. We are only adding this additional disclosure and are not otherwise revising or updating our prior disclosure filed on May 16, 2014. Section 2 – Financial Information Item 2.01.Completion of Acquisition or Disposition of Assets. Three months ended March 31, 2014 compared to the three months ended March 31, 2013 Our net loss for the three months ended March 31, 2014 was $42,506 compared to a net loss of $9,843 during the three months ended March 31, 2013. These increased losses are attributable primarily to increase in professional expenses, marketing and sales expenses and general and administrative expenses. We expect these expenses to continue to increase as we push to develop increased sales volumes and increase distribution channels for our products. We also expect our professional expenses to continue to increase for legal and accounting in support of complying with our ongoing reporting requirements. During the three months ended March 31, 2014 revenue was $15,693 as compared to the three months ended March 31, 2013 where revenues were $27,667. Revenue swings were significant due to changes in the sales and marketing begun in 2013 which are anticipated to result in increasing revenues in 2014. Liquidity and Capital Resources As of December 31, 2013, our current assets were $105,183 primarily consisting of inventory and our total liabilities were $750,866 primarily consisting of loans from related parties. We continue to rely on loans from related parties and have no written commitments that these loans will continue to be available when needed. Cash Flows from Operating Activities We have not generated positive cash flows from operating activities. For the three months ended March 31, 2014, net cash used in operating activities was $55,783. For the three months ended March 31, 2013, net cash used in operating activities was $5,564. The primary increases attributable to increasedprofessional expenses, reduction in accounts payable and reduction in accrued expenses. Cash Flows from Financing Activities We have financed our operations primarily from related party advances. For the three months ended March 31, 2014 cash provided by related party advances was $60,000. - 2 - FINANCIAL STATEMENTS AND EXHIBITS Reference is made to the disclosure set forth under Item 9.01 of this Current Report on Form 8-K/A, which disclosure is incorporated herein by reference. Section 9 – Financial Statements and Exhibits Item 9.01Financial Statements and Exhibits Joey New York, Inc. includes herein the following financial statements: PAGE RAR Beauty, LLC.- Balance Sheets at March 31, 2014 (unaudited) and December 31, 2013 5 Statements of Operations for the three months ended March 31, 2014 and 2013 (unaudited) 6 Statements of Changes in Members’ Equity 7 Statements of Cash Flows for the three months ended March 31, 2014 and 2013 (unaudited) 8 Notes to Financial Statements (unaudited) 9 - 3 - RAR BEAUTY, LLC (dba Joey New York) INDEX TO FINANCIAL STATEMENTS Page Balance Sheets as of March 31, 2014 (unaudited) and December 31, 2013 5 Statements of Operations for the three months ended March 31, 2014 and 2013 (unaudited) 6 Statements of Changes in Members’ Equity 7 Statements of Cash Flows for the three months ended March 31, 2014 and 2013 (unaudited) 8 Notes to Financial Statements (unaudited) 9 - 4 - RAR Beauty, LLC (dba Joey New York) Balance Sheets March 31, December 31, (unaudited) (audited) ASSETS Current Assets Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $0 and $0, respectively Inventory Total Current Assets Property and equipment, net of accumulated depreciation of $3,478 and $3,151, respectively TOTAL ASSETS $ $ LIABILITIES AND MEMBERS' DEFICIT Current Liabilities Accounts payable $ $ Accrued expenses Due to related parties Total Current Liabilities TOTAL LIABILITIES Members' Deficit Accumulated deficit ) ) Total Members' Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ See notes to unaudited financial statements - 5 - RAR Beauty, LLC (dba Joey New York) Statements of Operations (unaudited) For the Three Months Ended March 31, Revenues $ $ Cost of sales Operating Expenses Selling and marketing Operation overhead and maintenance Professional General and administration Depreciation and amortization Total operating expenses Net loss from operations ) ) Other income (expense) Interest expense ) ) Total other income (expense) ) ) Net loss before taxes ) ) Income tax benefit - - Net loss $ ) $ ) See notes to unaudited financial statements - 6 - RAR Beauty, LLC (dba Joey New York) Statement of Members' Equity Member’s Capital Contributions Accumulated (Distributions) Deficit Total Balance, December 31, 2012 $ $ ) $ ) Contributions Net loss ) ) Balance, December 31, 2013 ) ) Contributions Net loss (unaudited) ) ) Balance, March 31, 2014 $ $ ) $ ) See auditor's report and notes to the audited financial statements - 7 - RAR Beauty, LLC (dba Joey New York) Statements of Cash Flows (unaudited) Three Months Ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation and amortization Changes in operating assets and liabilities: (Increase) decrease in operating assets: Accounts receivable Inventory ) Increase (decrease) in operating liabilities: Accounts payable ) ) Accrued expenses ) Total adjustments ) Net Cash Provided By (Used in) Operating Activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Net Cash (Used in) Investing Activities - - CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from Loan(s) Net Cash Provided By (Used in) Financing Activities Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental cash flow information: Cash paid for interest $ $ Cash paid for taxes $
